CaSe: 3:18-CV-OOJ_81-|\/|P|\/|-RP DOC #Z 45 Filed: 11/28/18 l Of 2 Page|D #Z 531

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

NATASHA BOYLAND
Plaintiff
CASE NO.: 3:18-cv-00181-MPM-RP
v.

FIRST FRANKLIN, A DIVISION OF
NATIONAL CITY BANK OF INDIANA,
FIRST FRANKLIN CORPORATION,
DEUTSCHE BANK NATIONAL TRUST
COMPANY, BANK OF AMERICA, SELECT
PORTFOLIO SERVICINGS, INC. AND
RUBIN LUBLIN LLC.

Defendants

PLAINTIFF’S OPPOSITION TO DEFENDANT RUBIN LUBLIN, LLC’S MOTION TO
DISMISS

Plaintiff, NATASHA BOYLAND, hereby submits its opposition to Defendant, RUBIN
LUBLIN, LLC’S, Motion to Dismiss Second Amended Complaint. The Plaintiff’s complaint
meets the standards governing the form of a complaint as required by Federal Rule of Civil
Procedure 8(a) and 9\b).

Plaintiff submits Memorandum in support of opposition.

Respectfully submitted 26th day of November 2018.

Natasha §oyland

4414 Wrenwood Drive
Hom Lake, MS 3 863 7
901-406-8502

nm bthandz’@icloud.com

RECE|VED
NOV 27 2018

UN\TED STATES DlSTR\CT COURT
NORTHERN D\STR\CT OF M\SSISS\PPI

Page 1 of 2

CaSe: 3:18-CV-OOJ_81-|\/|P|\/|-RP DOC #Z 45 Filed: 11/28/18 2 Of 2 Page|D #Z 532

CERTIFICATE OF SERVICE

I hereby certify that on November 26, 2018 I have mailed the foregoing via U. S. Mail
postage paid to:

Rubin Lublin, LLC
428 North Lamar Blvd., Suite 107
Oxford, MS 38655

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
Attention: Kavita G. Shelat
165 Madison Avenue, Suite 2000
Memphis, TN 3813

Bradley Arant Boult Cummings, LLP
Attention: Mary Clay Morgan & Maggie Kate Bobo
One Jackson Place
188 East Capitol Street, Suite 400
Jackson, MS 39201

Natasha Boyland

Page 2 of 2

